DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 10 is objected to because it lacks ending punctuation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by anticipated by Jackson (US 2018/0003013).  Jackson discloses a plunger lift assembly for use in an artificial lift system for the production of hydrocarbons, comprising: a plunger (160) comprising a cylindrical body (fig 2) having an upper end, an opposing lower end, and a bore formed between the upper and lower ends, and wherein the bore has a diameter IDp (fig 2); a seat (225b) residing at the lower end of the plunger; a sphere (155) having a diameter ODs, wherein ODs is greater than IDp (fig 2); and wherein the sphere is configured to land on the seat in response to gas pressure from below the plunger (paragraph 50), forming a fluid seal, but to freely drop .

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by anticipated by Casey (US 6,148,923).  Casey discloses a plunger lift assembly for use in an artificial lift system for the production of hydrocarbons, comprising: a plunger (15) comprising a cylindrical body (fig 2) having an upper end, an opposing lower end, and a bore formed between the upper and lower ends, and wherein the bore has a diameter IDp (fig 2 as receiving 80); a seat (64) residing at the lower end of the plunger; a sphere (80) having a diameter ODs, wherein ODs is greater than IDp (fig 2, ODs at least greater than ID of 63/51/22); and wherein the sphere is configured to land on the seat in response to gas pressure from below the plunger (col. 8, lines 47+), forming a fluid seal, but to freely drop from the seat when gas pressure is removed (col. 40-45, col. 8, lines 33+); the seat is fabricated from an elastomeric or ductile material (as known in the art for o-rings, also see col. 3, lines 48+ where “snugly” fitting implies some ductility to seal as such); and the inner diameter of the seat defines IDp (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of Tolman et al. (US 2015/0275633).  Casey discloses a method of lifting liquids from a formation using a plunger lift assembly comprising: providing a wellbore having a wellhead at a surface (as in fig 7), wherein: the wellbore comprises a vertical section; the wellbore further comprises a string of production tubing (55) having an inner diameter (IDt); providing a lubricator (50) at the wellhead, the lubricator being configured to releasably hold a cylindrical plunger (10) having an inner diameter (IDp, fig 2, at least as within portion 63, 51 or 22), and a sphere (80) having an outer diameter (ODs), wherein IDt is greater than ODs (fig 2); ODs is greater than IDp (fig 2); releasing the cylindrical plunger and the sphere into the production tubing simultaneously (col. 8, lines 30-33), thereby allowing the plunger and sphere to gravitationally fall into the wellbore with the sphere falling into the production tubing ahead of the plunger (col. 8, lines 33-38); in response to reservoir formation gases passing into the wellbore, pushing the sphere and accumulated liquids up the wellbore until the sphere seats on a lower end of the cylindrical plunger (col. 8, lines 47+), further pushing the sphere and the cylindrical plunger up the production tubing and to the lubricator together (col. 8, lines 60-65), thereby pushing the accumulated liquids upwardly towards the wellhead ahead of the plunger; wherein the cylindrical plunger and sphere are released in response to a signal shutting in the wellhead to flow (col. 8, lines 26+, where flow is stopped prior to release inherently includes some signal to an operator of such condition); wherein the wellbore comprises a bumper assembly (56); a lower end of the cylindrical plunger comprises a seat (fig 2); IDp is formed by the seat (fig 2); the sphere gravitationally falls .
Tolman et al. disclose a method of lifting liquids from a formation using a plunger lift assembly comprising providing a wellbore with a vertical section, a deviated section, and a heel forming a curved transition from the vertical section to the deviated section (fig 1); wherein the deviated section comprises a horizontal section (fig 1).  It would have been obvious to one of ordinary skill in the art before the time of filing to combine the methods of Casey for use in a deviated wellbore, as taught by Tolman et al., in order to provide additional lifting as within a deviated wellbore that may require such (as in Casey, col. 2, lines 43-49).

	In regard to claim 10, Casey nor Tolman et also disclose that the difference between ODs and IDt is less than or equal to 0.02 inches, although the difference is some small percentage of an overall diameter (diameter of 80 as compared to within 62, fig 2 of Casey).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide the difference in diameters between ODs and IDt as less than or equal to 0.02 inches since one of ordinary skill must choose some small difference between these diameters, as taught by Casey, and 0.02 inches would be within a range which provides the sphere as both sealing within the seat of 63 while remaining easily removable from the open end.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evans (US 1,932,453), Burgher (US 2,001,012), Shulyatikov et al. (US 2005/0161223) and Jefferies et al. (US 2015/0000761) all disclose methods and system for lifting liquids with a free falling plunger and sphere.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



2/22/2021